             Case 4:19-cv-00580-SBA Document 34 Filed 10/24/19 Page 1 of 2



1
     Keiki Kay Mitsu Fujita
2    227 Arlington Avenue
     Kensington, CA 94707-1401
3
     Telephone: 510-524-7986
4    keikicolour@gmail.com
5
     Pro Se Plaintiff

6    Debbie P. Kirkpatrick, Esq. (SBN 207112)
7    James K. Schultz, Esq. (SBN 309945)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
8
     1545 Hotel Circle South, Suite 150
9    San Diego, CA 92108-3426
10
     Telephone: 619-758-1891
     Fax: 877-334-0661
11   dkirkpatrick@sessions.legal
12   jschultz@sessions.legal
     Attorneys for Defendant, The Best Service Company
13

14                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
15

16   KEIKI KAY MITSU FUJITA,                       )    Case No. 4:19-cv-00580-SBA
17
                                                   )
           Plaintiff,                              )
18
                                                   )
19   vs.                                           )    JOINT MOTION FOR DISMISSAL
                                                   )    WITH PREJUDICE AS TO
20
     THE BEST SERVICE COMPANY,                     )    DEFENDANT, THE BEST SERVICE
21   HUNT & HENRIQUES, HARRIS &                    )    COMPANY, ONLY
22
     ZIDE, and DOES 1-10,                          )
                                                   )
23         Defendants.                             )
24                                                 )
25
           Plaintiff, Keiki Kay Mitsu Fujita, and Defendant, The Best Service Company,
26

27
     hereby jointly move to dismiss all of Plaintiff’s claims against only The Best

28
     Service Company in the above-captioned case with prejudice, and with each side to
     bear its own costs and attorneys’ fees. This dismissal does not apply to and shall


                                 Joint Motion for Dismissal with Prejudice

                                                    1
            Case 4:19-cv-00580-SBA Document 34 Filed 10/24/19 Page 2 of 2



1
     have no effect on Plaintiff’s claims against Defendants, Hunt & Henriques and
2
     Harris & Zide, which remain pending.
3

4                                           Respectfully Submitted,
5
                                            /s/ Keiki Kay Mitsu Fujita
6                                           Keiki Kay Mitsu Fujita
7
                                            Pro Se Plaintiff

8

9                                           /s/ Debbie P. Kirkpatrick
                                            Debbie P. Kirkpatrick, Esq. (SBN 207112)
10
                                            Attorney for Defendant,
11                                          The Best Service Company
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                               Joint Motion for Dismissal with Prejudice

                                                  2
